                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE EASTERN DISTRICT OF TENNESSEE
                                   AT KNOXVILLE

  CALEB BASSETT, et al.,                         )
                                                 )
         Plaintiffs,                             )
                                                 )
  v.                                             )       No. 3:21-cv-152
                                                 )       Judge Katherine A. Crytzer
  HERBERT SLATERY, et al.,                       )       Magistrate Judge Debra C. Poplin
                                                 )
         Defendants.                             )


              PLAITIFFS’ MEMORANDUM OF LAW IN OPPOSITION TO
            DEFENDANTS’ MOTION TO DISMISS PLAINTIFFS’ COMPLAINT


         Plaintiffs Caleb Bassett, Blake Beeler, Logan Ogle, and Firearms Policy Coalition, Inc.

  oppose Defendants’ Motion to the Dismiss Plaintiffs’ Complaint (“MTD” or “Motion”).

  Defendants’ claims in support of the Motion are baseless and serve only to highlight the strength

  of Plaintiffs’ Complaint as pleading a clear and compelling case that the challenged laws must be

  declared unconstitutional under the Second Amendment and accordingly enjoined.

                                        I. Standard of Review

         “In reviewing a motion to dismiss, we construe the complaint in the light most favorable

  to the plaintiff, draw all reasonable inferences in its favor, and accept all well-pleaded allegations

  in the complaint as true.” Keene Group, Inc. v. City of Cincinnati, 998 F.3d 306, 310 (6th Cir.

  2021). “This analysis focuses on ‘the allegations in the complaint, although matters of public

  record, orders, items appearing in the record of the case, and exhibits attached to the complaint,

  also may be taken into account.”’ Id. (internal quotations omitted). The essential question is

  “whether the complaint contains ‘sufficient factual matter, accepted as true, to state a claim to

  relief that is plausible on its face.’” Solo v. United Parcel Service Co., 819 F.3d 788, 793 (6th Cir.

                                                     1

Case 3:21-cv-00152-KAC-DCP Document 20 Filed 09/13/21 Page 1 of 25 PageID #: 117
  2016) (quoting Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009)). ‘“A claim has facial plausibility when

  the plaintiff pleads factual content that allows the court to draw the reasonable inference that the

  defendant is liable for the misconduct alleged.”’ Id. (quoting Ashcroft, 556 U.S. at 678). “This

  standard ‘does not impose a probability requirement at the pleading stage; it simply calls for

  enough facts to raise a reasonable expectation that discovery will reveal evidence of illegal

  [conduct].”’ Id. at 793-94 (quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544, 556 (2007)).

                               II. Factual and Procedural Summary

         The challenged Tennessee laws generally ban all 18-to-20-year-olds from carrying loaded

  handguns, openly or concealed, anywhere on “public streets or public property,” as Defendants

  themselves put it. MTD 9-10 (citing the general prohibitions and exemptions at issue, i.e., Tenn.

  Code Ann. §§ 39-17-1307(a)(1), 39-17-1307(a)(2)(A-C), 39-1308(a)(1)—(a)(11), 39-17-1315,

  39-17-1351, 39-17-1366). As Defendants also acknowledge, the State’s new “permitless” carry

  scheme continues to broadly exclude this class of individuals, based solely on their age and without

  regard to one’s status as a law-abiding citizen otherwise fully entitled to exercise the Second

  Amendment right to keep and bear arms for self-defense and other lawful purposes. MTD 5

  (“Tennessee’s statutory scheme operates to bar 18-to-20-year-olds from permitless carry of

  handguns and from obtaining a permit if they are not past or present members of the military.”).

         Plaintiffs Bassett, Beeler, and Ogle are all law-abiding young adults with no history of

  violent behavior or other conduct posing a risk to public safety, who are otherwise fully entitled to

  carry loaded handguns in public for self-defense and other lawful purposes in the exercise of their

  Second Amendment right to keep and bear arms, and who would do so in the exercise of that right

  but for the criminal prohibitions imposed against them by the challenged laws solely because they

  are under the age of 21 and do not qualify for any of the narrow exemptions. Cmplt ¶¶ 7-8, 12-15,



                                                   2

Case 3:21-cv-00152-KAC-DCP Document 20 Filed 09/13/21 Page 2 of 25 PageID #: 118
  19, 21-24, 40, 43, 45-54, 56, 59, 61-64, 66-70, 72, 75, 77-86, 101-105. They bring this action on

  behalf of all similarly situated individuals subject to criminal prosecution for any attempt to

  exercise this right in violation of the challenged laws and they seek relief declaring and enjoining

  the laws as unconstitutional. Cmplt ¶¶ 8, 12-15, 19, 21, 37, 47-48, 63-64, 79-80, 102-105; Prayer.

         Plaintiff Firearms Policy Coalition (“FPC”) is a non-profit entity organized around the

  central purpose of defending and advancing citizens’ fundamental constitutional rights, especially

  the individual rights secured under Second Amendment and, in particular here, the Second

  Amendment rights of the individual plaintiffs in this case and all other similarly situated FPC

  members and supporters who are subject to the challenged laws. Cmplt ¶ 25. Plaintiff FPC brings

  this action on behalf of all such adversely affected individual members and similarly situated

  members of the public, thus seeking the same relief as the individual Plaintiffs. Cmplt ¶¶ 94-95.

                              III. The Fundamental Rights At Stake

         As the Second Amendment plainly provides, “the right of the people to keep and bear arms

  shall not be infringed.” U.S. Const., amend. II (emphasis added). This right “guarantee[s] the

  individual right to possess and carry” firearms, District of Columbia v. Heller, 554 U.S. 570, 592

  (2008), and specifically the right to “wear, bear, or carry ... upon the person or in the clothing or

  in a pocket, for the purpose ... of being armed and ready for offensive or defensive action in a case

  of conflict with another person,” id. at 584. As the Supreme Court has made clear, this fundamental

  right secures the people’s ability to carry and use a handgun—“the quintessential” and “most

  preferred” self-defense firearm in the United States, id. at 628-29; McDonald v. City of Chicago,

  561 U.S. 742, 767 (2010)—for these purposes, a right which necessarily extends to carrying in

  public outside the home given those purposes, Moore v. Madigan, 702 F.3d 933, 937 (7th Cir.

  2012) (“To confine the right to be armed to the home is to divorce the Second Amendment from



                                                   3

Case 3:21-cv-00152-KAC-DCP Document 20 Filed 09/13/21 Page 3 of 25 PageID #: 119
  the right of self-defense described in Heller and McDonald.”); Wrenn v. District of Columbia, 864

  F.3d 650, 658 (D.C. Cir. 2017) (quoting Heller, 554 U.S. at 592) (emphasis in Wrenn) (“in the

  Court’s own words,” the right must include, “the ‘right to possess and carry weapons in case of

  confrontation.’”). It is equally clear that this right and all its permeations extends to all law-abiding

  adults, including all 18-to-20-year-olds, just the same as it extends to those 21 or older.

  A.      The Second Amendment Categorically Protects 18-to-20-Year-Olds

          The nature and scope of the rights secured under the Second Amendment today are defined

  by its original meaning in the Bill of Rights at the time of ratification. Heller, 554 U.S. at 598-599,

  600-01, 627 (focusing on the meaning of the amendment’s text at the time of its ratification);

  McDonald, 561 U.S. at 768-69 (same); id. at 811-56 (Thomas, J., concurring) (same). The Sixth

  Circuit itself has recognized this fundamental principle. Tyler v. Hillsdale County Sheriff’s

  Department, 837 F.3d 678, 688 (6th Cir. 2016) (quoting United States v. Greeno, 679 F.3d 510,

  518 (6th Cir. 2012) (the amendment should be construed in ‘“terms of the right as publicly

  understood when the Bill of Rights was ratified”’); Stimmel v. Sessions, 879 F.3d 198, 204 (6th

  Cir. 2018) (quoting Greeno at 518) (“we consider ‘the scope of the Second Amendment right[ ] as

  historically understood”’); Hirschfeld v. Bureau of Alcohol, Firearms, Tobacco & Explosives

  (BAFTE), 5 F.4th 407, 418 (4th Cir. 2021) (internal quotations omitted) (“we ask whether the

  conduct at issue was understood to be within the scope of the right at the time of ratification”).

          As the Sixth Circuit has also recognized, it is the government who bears the burden on this

  point: “the government must ‘conclusively demonstrate that the challenged statute burdens persons

  historically understood to be unprotected’ by the Amendment.” Stimmel, 879 F.3d at 204 (quoting

  Tyler, 837 F.3d at 688); Hirschfeld, 5 F.4th at 418 (“The government bears the burden to show

  that the regulation clearly falls outside the scope of the Second Amendment.”). It cannot carry this



                                                     4

Case 3:21-cv-00152-KAC-DCP Document 20 Filed 09/13/21 Page 4 of 25 PageID #: 120
  burden here because the relevant historical record undoubtedly shows that the rights secured under

  the Second Amendment fully extend to 18-to-20-year-olds, both generally as being among “the

  people” and specifically as being among “the militia” for whom the rights are expressly protected.

         Again, the operative clause of the Second Amendment declares that “the right of the people

  to keep and bear arms, shall not be infringed.” Through its extensive analysis of the amendment’s

  text in Heller, the Supreme Court concluded that the following interpretation “perfectly captured

  the way in which the operative clause of the Second Amendment furthers the purpose announced

  in the prefatory clause”:

         ‘The right of the whole people, old and young, men, women and boys, and not
         militia only, to keep and bear arms of every description, and not such merely as are
         used by the militia, shall not be infringed, curtailed, or broken in upon, in the
         smallest degree; and all this for the important end to be attained: the rearing up and
         qualifying a well-regulated militia, so vitally necessary to the security of a free
         State.’

  Heller, 554 U.S. at 612-13 (quoting Nunn v. State, 1 Ga. 243, 251 (1846)) (italics added). Similarly,

  the court explained in no uncertain terms that the Second Amendment right presumptively

  “belongs to all Americans,” and to “all members of the political community, not an unspecified

  subset.” Id. 580, 581, 592 (italics added); Stimmel, 879 F.3d at 204-05 (“Heller conclusively

  established [that] the Second Amendment applies to law-abiding and peaceable citizens at the very

  least.”) As members of our society with the right to vote, serve on a jury, hold public office, join

  or be drafted into the military and militia services, marry, and sign legally binding contracts, among

  many other rights, those 18-to-20-years-old unquestionably are, and always have been, “members

  of the political community” and thus categorically protected in this very sense.

         Scholarly publications have reached the same conclusion based on the Second

  Amendment’s text, which expressly includes “the people” as well as “the militia,” and the relevant

  historical record of firearms laws. See e.g., David B. Kopel & Joseph G.S. Greenlee, The Second

                                                    5

Case 3:21-cv-00152-KAC-DCP Document 20 Filed 09/13/21 Page 5 of 25 PageID #: 121
  Amendment Rights of Young Adults, 43 S. Ill. U. L.J. 495, 573–577, 587 (2019) (detailing how

  arms carrying was not only a right available to, but an expectation or requirement of, all peaceable

  citizens at the time of the founding, based on numerous statutes requiring arms carrying by members

  of the general public to travel, work in the fields, work on roads and bridges, attend church, and

  attend court); Joseph G.S. Greenlee, The Historical Justification for Prohibiting Dangerous

  Persons from Possessing Arms, 20 WYO. L. REV. 249 (2020) (historical analysis demonstrating

  that these rights and expectations existed for all law-abiding citizens, including 18-to-20-year-olds,

  and were traditionally only restricted for demonstrably dangerous and violent citizens).

          The Fourth Circuit’s recent opinion in Hirschfeld, which struck down federal firearm

  restrictions on 18-to-20-year-olds that were based solely on their age, includes an extensive and

  compelling analysis of the same question and reaches the same conclusion. As the court explained,

  while “a line must sometimes be drawn” in the law, “there must be a reason why constitutional

  rights cannot be enjoyed until a certain age.” Hirschfeld, 5 F.4th at 410. “Our nation’s most

  cherished constitutional rights vest no later than 18. And the Second Amendment’s right to keep

  and bear arms is no different.” Id. “Looking through this historical lens to the text and structure of

  the Constitution reveals that 18- to 20-year-olds have Second Amendment rights.” Id. at 421. A

  multitude of reasons based on “the text and structure of the Second Amendment, along with its

  place within the Constitution as a whole,” make it obvious that 18-to-20-year-olds are protected:

          First, nothing in the text of the Second Amendment limits its application by age.
          Second, the most analogous rights to the Second Amendment, those in the First and
          Fourth Amendments, similarly contain no age limits. Third, most other
          constitutional rights are not age limited. And fourth, the few rights that may not
          apply to those under 18 or that change by age are not analogous to the Second
          Amendment, and most of those rights become applicable at age 18, not 21.

  Id. at 421.




                                                    6

Case 3:21-cv-00152-KAC-DCP Document 20 Filed 09/13/21 Page 6 of 25 PageID #: 122
         “There are many things that minors and even those under 21 cannot do,” like driving for

  hire, buying tobacco, and gambling for money. Hirschfeld, 5 F.4th at 424. “But none of those

  restrictions implicate constitutional rights, so states have great leeway to regulate those activities

  under their general police powers.” Id. “Like most other constitutional rights, the Second

  Amendment has no explicit age limit, and the most analogous constitutional rights apply equally

  to everyone.” Id. at 440 (italics added). “And when a constitutional right applies differently to

  minors, the age cutoff has consistently been set at 18, not 21,” like voting rights. Id. at 423, 440.

         Moreover, the Second Amendment expressly protects all who are and have been qualified

  for militia services, and “[t]hose over 18 were universally required to be part of the militia near

  the ratification, proving that they were considered part of ‘the people’ who enjoyed Second

  Amendment rights.” Hirschfeld, 5 F.4th at 452. The Heller court itself made that clear, in

  explaining the militia consists of “all able-bodied men,” “Congress has plenary power to organize

  … an effective fighting force” “from that pool” of “able-bodied men,” and “[t]hat is what Congress

  did in the first Militia Act” by organizing able-bodied men between 18 and 45. Heller, 554 U.S. at

  596. Indeed, all nine Justices in Heller agreed that individual militiamen are protected by the

  Second Amendment. The only disagreement among them was whether the right extends beyond

  the militia, with the majority holding that it does. Thus, while the Second Amendment’s express

  protection of the militia is not necessary to reach the conclusion, because 18-to-20-year-olds are

  afforded the same general protections as their 21-and-older counterparts, it is nevertheless

  sufficient alone to establish that this fundamental right fully extends to them. See Hirschfeld at 427

  (“Those excluded from the militia were not excluded from the Second Amendment, but those

  included in the militia were surely covered by the Second Amendment.”).




                                                    7

Case 3:21-cv-00152-KAC-DCP Document 20 Filed 09/13/21 Page 7 of 25 PageID #: 123
         While governments or judges may seek to strike “a different balance long after ratification”

  by restricting the exercise of the right to keep and bear arms among 18-to-20-year-olds based solely

  on their age, “that role is foreclosed to us by the balance that the Founders chose. We cannot now

  second-guess or undermine their choice.” Hirschfeld, 5 F.4th at 452. “History makes clear that 18-

  to 20-year-olds were understood to fall under the Second Amendment’s protections.” Id.

  B.     The Relevant Historical Record Demonstrates that 18-to-20-Year-Olds Always Have
         Been and Must Always Continue to be Deemed Categorically Protected Individuals

         Naturally, given the reality that 18-to-20-year-olds were not only permitted but most often

  required to carry firearms, in public, throughout the colonial and founding eras, the historical

  record from this period is bereft of restraints on this group based merely on their age. “At the time

  of ratification, there were no laws restricting minors’ possession or purchase of firearms. Most

  laws affecting minors post-date the Civil War, and the only two states (Alabama and Tennessee)

  to pass such laws before the Civil War did so immediately before the war (over 60 years after

  ratification).” Hirschfeld, 5 F.4th at 439. “These laws from later time periods provide little insight

  into the Amendment’s original public meaning.” Id. “And these laws were passed by states that

  were not bound by the Second Amendment.” Id. at 440. “It would also be strange to rely on two

  southern laws restricting gun rights that were enacted before the Civil War given Congress’s grave

  concerns about southern states disarming freed Blacks during this period.” Id. “State laws passed

  decades after the ratification restricting gun ownership—at a time when state laws were used to

  disarm disfavored groups—is weak evidence of the original scope of the Second Amendment.” Id.

         The district court’s opinion in Lara v. Evanchick, __ F.Supp.3d __, 2021 WL 1432802

  (W.D. Pa. 2021), which nevertheless upheld Pennsylvania’s age-based carry restrictions

  constitutional as “presumptively lawful regulatory measures,” largely relied on the same list of

  cases that Defendants cite for support in this case: Nat’l Rifle Ass’n of Am., Inc. v. Bureau of

                                                    8

Case 3:21-cv-00152-KAC-DCP Document 20 Filed 09/13/21 Page 8 of 25 PageID #: 124
  Alcohol, Tobacco, Firearms, and Explosives (BATFE), 700 F.3d 185 (5th Cir. 2012); Nat’l Rifle

  Ass’n of Am., Inc. v. McCraw, 719 F.3d 338, 342 (5th Cir. 2013), which followed the rationale in

  BATFE as binding law of the circuit; Powell v. Thompkins, 926 F.Supp.2d 367 (D. Mass. 2013);

  Mitchell v. Atkins, 483 F.Supp.3d 985 (W.D. Wash. 2020); and Jones v. Becerra, 498 F.Supp.3d

  1317 (S.D. Cal. 2020). MTD at 8-10. All these opinions rest on fundamentally flawed analyses.

           Lara highlights how the Fifth Circuit has erroneously construed Heller’s exception for

  “presumptively lawful regulatory measures” by framing it disjunctively—i.e., as if it applies to

  either “longstanding” or “presumptively lawful” measures. Lara, 2021 WL 1432802 at *8 (citing

  BATFE, 700 F.3d at 196). As the Fourth Circuit astutely explained, “the word ‘longstanding’ in

  Heller [is not] a standalone exception to the Second Amendment.” Hirschfeld, 5 F.4th at 418. Such

  a “novel view” conflicts with the text of Heller, which “makes clear that ‘longstanding’ serves as

  a modifier of part or all of the sentence, not as a freestanding category.” Id. “Heller’s historical,

  textual, and structural analysis counsels against creating a freestanding category of laws exempt

  from Second Amendment scrutiny based solely on how long similar laws have existed.” Id. Rather,

  the law must “be both a commercial condition and longstanding to be presumptively valid.” Id.

         Lara also highlights how the Fifth Circuit’s analysis conflicts with the teachings of Heller

  by focusing on post-founding era evidence as support for age-based restrictions. Lara, 2021 WL

  1432802 at *8 (quoting BATFE, 700 F.3d at 196) (‘“a regulation can be deemed ‘longstanding’

  even if it cannot boast a precise founding-era analogue”’); id. at *12 (subscribing to the Fifth

  Circuit’s rationale that it is appropriate to even consider laws “only decades old”). Under this

  rationale, any restraint “that has been accepted by the public” for a “long” time would fall outside

  the purview of the Second Amendment, even if that “acceptance” occurred many years beyond the

  time of the ratification. Id. at *8, *12. Again, as the Sixth Circuit itself recognizes, staying true to



                                                     9

Case 3:21-cv-00152-KAC-DCP Document 20 Filed 09/13/21 Page 9 of 25 PageID #: 125
  Heller here means the historical record at time of the ratification (1791) remains paramount in

  defining the Second Amendment protections. Tyler, 837 F.3d at 688; see also Gamble v. United

  States, 139 S.Ct. 1960, 1975-76 (noting that the Heller Court only looked to post-ratification

  treatises for “mere confirmation” of what it already concluded based on the evidence

  contemporaneous with the ratification); Hirschfeld, 5 F.4th at 437 (rejecting the primary source

  for the government’s claim that 18-to-20-year-olds were historically restricted from purchasing

  firearms because the source “comes long after ratification, does nothing to support its case”).

         Lara further relied on another fundamentally flawed premise of the Fifth Circuit: it

  reasoned that 18-to-20-year-olds could have been restricted during the founding era because the

  term “minor” included all people under age 21, and thus, ‘“[i]f a representative citizen of the

  founding era conceived of a ‘minor’ as an individual who was unworthy of the Second Amendment

  guarantee,”’ then the citizens ‘“would have supported restricting an 18-to-20-year-old’s right to

  keep and bear arms.”’ Lara, 2021 WL 1432802 at *8 (quoting BATFE, 700 F.3d at 8) (emphasis

  added). Positing the hypothetical scenario that such individuals could have been treated as

  “unworthy” of Second Amendment protection doesn’t cut it, especially when everything in the

  relevant historical record shows 18-to-20-year-olds were not subject to constraints on their

  possession or purchase of firearms and no such constraints existed until many years later. “[E]ven

  so, constitutional rights were not generally tied to an age of majority, as the First and Fourth

  Amendments applied to minors at the Founding as they do today.” Hirschfeld, 5 F.4th at 435.

         Defendants’ related argument that the Second Amendment has only ever protected ‘“law-

  abiding, responsible citizens’ and ‘persons under 21 tend to be irresponsible and emotionally

  immature, and can be thrill-bent and prone to criminal behavior,”’ MTD 13 (quoting McCraw, 719

  F.3d at 347-48), is similarly spurious. There is simply no evidence that law-abiding 18-to-20-year-



                                                  10

Case 3:21-cv-00152-KAC-DCP Document 20 Filed 09/13/21 Page 10 of 25 PageID #: 126
  olds were ever historically subjected to such restraints based on a mere supposition of

  irresponsibility; everything in the relevant record points to the opposite conclusion. Indeed, the

  government’s reasoning rests on the untenable notion that “the same 18-to-20 year-old men and

  women we depend on to protect us in the armed forces and who have since our Founding been

  trusted with the most sophisticated weaponry should nonetheless be prevented from [carrying

  loaded handguns for self-defense and other lawful purposes in public]” can simply be “read out of

  ‘the people’ in the Second Amendment.” Hirschfeld, 5 F.4th at 446-47.

         The district court in the Powell case, like the Fifth Circuit, relied on a host of age-based

  restrictions enacted long after the ratification of the Bill of Rights, beginning in the late nineteenth

  century and running up to the present time. Powell, 926 F.Supp.3d at 386-87. The court also

  suspiciously relied on “the xenophobic and bigoted” laws denying the firearm rights of non-White

  citizens during the slavery period as general evidence that “classification-based limitations on

  access to firearms for the purpose of ensuring public safety were commonplace in the early

  republic.” Id. at 387. And, ultimately, the court rested its analysis on the same flawed rationale of

  the Fifth Circuit. Id. at 385 n. 15 (“this Court relies upon the Fifth Circuit’s detailed decisional

  analysis as a model, and by virtue of this dependence, treads some of the same ground”).

         Similarly, the Mitchell opinion erroneously indulges in the existence of age-based

  constraints enacted decades—centuries, in fact—after the ratification and the spurious notion that

  such constraints can be considered sufficiently “longstanding” and/or “presumptively lawful”

  because, “[f]or most of our country’s history,” people under 21 have been considered “minors”

  “without the full legal rights of adulthood.” Mitchell, 483 F.Supp.3d at 989-993. As already

  detailed, this rationale fails to acknowledge that we are dealing with constitutional rights (not the




                                                    11

Case 3:21-cv-00152-KAC-DCP Document 20 Filed 09/13/21 Page 11 of 25 PageID #: 127
  ability to consume alcohol or gamble in casinos) which have been historically recognized as fully

  and equally extending to all law-abiding young adults, including 18-to-20-year-olds.

         And the Jones case simply followed suit, relying on similarly flawed analytical frameworks

  and other cases that fundamentally misconstrue or misapply the teachings of Heller, like the

  BATFE opinion, to uphold age-based constraints on the rights of 18-to-20-year-olds. Jones, 498

  F.Supp.3d at 1321-23. Like the Fifth Circuit, the court in Jones misconstrued the “presumptively

  lawful regulatory measures” exception as if “longstanding” is alone enough. Id. at 1325 (stating

  that this requires a court to “assess whether the regulation is longstanding and thus presumptively

  lawful”). It also relied on the rationale of BATFE and Mitchell that permits a court to rest its

  conclusion on modern laws and regulations far removed in time from the ratification. Id. at 1326.

  Lastly, the opinion places stock in the notion that 18-to-20-year-olds can be properly subject to

  age-based firearm restrictions because they are “minors,” citing restrictions on renting cars and

  buying alcohol as supposedly analogous when, again, this rationale is untethered from any specific

  restraints on these constitutional rights of such individuals in the relevant historical record.1

         So, Lara, the case on which Defendants principally rely here, is flat-out wrong in declaring

  as a pillar of its analysis, just like Defendants do, that the “established,” “broad,” or “strong”

  “consensus” among the judiciary “around the country is that age-based restrictions limiting the

  rights of 18-to-20-year-old adults to keep and bear arms fall under the ‘longstanding’ and

  ‘presumptively lawful’ measures recognized by the Supreme Court in Heller as evading Second

  Amendment scrutiny,” Lara, 2021 WL 1432802 at *10-12—particularly in light of the Fourth

  Circuit’s cogent analysis in Hirschfeld which compellingly demonstrates that any such conclusion

  directly conflicts with the controlling constitutional rubric under Heller and McDonald.



  1
         And this case is on appeal. Jones v. Becerra, Case No. 20-56174 (9th Cir. Nov. 9, 2020).
                                                    12

Case 3:21-cv-00152-KAC-DCP Document 20 Filed 09/13/21 Page 12 of 25 PageID #: 128
                   IV. The Challenged Laws Are Categorically Unconstitutional

          In both Heller and McDonald, the Court “expressly rejected the argument that the scope of

  the Second Amendment right should be determined by judicial interest balancing.” McDonald,

  561 U.S. at 785; see also Heller, 554 U.S. at 634. Instead, these seminal cases demonstrate that

  three fundamental interpretative sources drive the analysis of restrictions upon rights secured under

  the Second Amendment: (1) the text of the amendment, particularly the relation between its

  prefatory and operative clauses, Heller at 576–600; (2) the original public meaning, id. at 634–35,

  Tyler, 837 F.3d at 710 (Sutton, J., concurring in most of the judgment) (quoting Heller at 635)

  (“What determines the scope of the right to bear arms are the ‘historical justifications’ that gave

  birth to it. . . . Tiers of review have nothing to do with it.”); and (3) post-ratification history insofar

  as it may also shed light on the general tradition and public understanding of the rights involved

  in 1791, Heller at 605, although the original meaning at the time of ratification controls to the

  extent of any inconsistency, see Gamble v. United States, 139 S.Ct. at 1975-76 (the Heller Court

  only looked to post-ratification treatises for “mere confirmation” of what it had already concluded

  based on a wealth of evidence concerning the amendment contemporaneous with the ratification).

          As outlined above, these factors all demonstrate that all law-abiding adults, including 18-

  to-20-year-olds, not otherwise subject to a disability (like a felony conviction) are entitled to

  exercise the full panoply of rights secured under the Second Amendment, and thus cannot be barred

  from carrying a loaded handgun in public, particularly not on pain of criminal sanction—period.

  Any attempt to strike “a different balance long after ratification” with laws restricting the exercise

  of these rights among 18-to-20-year-olds based solely on their age is “foreclosed to us by the

  balance that the Founders chose.” Hirschfeld, 5 F.4th at 452. “We cannot now second-guess or




                                                      13

Case 3:21-cv-00152-KAC-DCP Document 20 Filed 09/13/21 Page 13 of 25 PageID #: 129
  undermine their choice.” Id. It follows that Tennessee’s attempt do so through the criminal

  proscriptions at issue must be struck down as unconstitutional; end of story.

   V. The Challenged Laws Are Unconstitutional Under Any Form of Heightened Scrutiny

         As outlined above, an interest-balancing analysis is neither necessary nor appropriate in

  reaching the conclusion that we must here. See Tyler, 837 F.3d at 703 (Batchelder, J., concurring

  in most of the judgment) (Both Heller and McDonald “put the historical inquiry at the center of

  the analysis,” both “conspicuously refrain from engaging in anything resembling heightened

  scrutiny review,” and both “indicate strongly that standards of scrutiny are just shorthand for

  unguided interest balancing” which is prohibited). Further, it is clear that “possession and carrying

  are on par with each other” in terms of Second Amendment protection, Wrenn, 864 F.3d at 664,

  so any law that completely prohibits a class of people from exercising their right to bear arms in

  public should be subject to the same categorical treatment to which the prohibition on possession

  at issue in Heller was subject. Nevertheless, the challenged laws are plainly unconstitutional even

  under the most lenient version of the “two-step inquiry” designed to weigh the interests of the State

  against the interests of the individuals targeted by the laws.

  A.     The State Bears a “Demanding” Burden Under Heightened Scrutiny

         Under this two-step test, the government first “must show ‘that the challenged statute

  regulates activity falling outside the scope of the Second Amendment right as it was understood at

  the relevant historical moment.’” Stimmel, 879 F.3d at 204 (quoting Greeno, 679 F.3d at 518). The

  government fails to carry its burden if its historical evidence is either “inconclusive or suggests

  that the regulated activity is not categorically unprotected,”’ in which case the analysis proceeds

  to the second step. Id. (quoting Greeno at 518). That is the case here, as all the relevant evidence

  makes clear the regulated activity is categorically protected. Thus, at the second step, the court



                                                   14

Case 3:21-cv-00152-KAC-DCP Document 20 Filed 09/13/21 Page 14 of 25 PageID #: 130
  “must inquire ‘into the strength of the government’s justification for restricting or regulating the

  exercise of Second Amendment rights.”’ Id. (quoting Greeno at 518). “Under this second prong,

  we determine and apply the appropriate level of heightened means-end scrutiny, given that the

  Supreme Court has rejected rational-basis review in this context.” Id.

         “Laws imposing ‘severe burdens on plaintiffs’ rights’ are subject to strict scrutiny,” while

  ‘“lesser burdens ... trigger less exacting review.’” Schmitt v. LaRose, 933 F.3d 628, 639 (6th Cir.

  2019) (quoting Timmons v. Twin Cities Area New Party, 520 U.S. 351, 358 (1997)). “Laws subject

  to strict scrutiny are presumptively unconstitutional and can only survive if they (1) serve a

  compelling state interest and (2) are narrowly tailored to achieve that interest.” Susan B. Anthony

  List v. Driehaus, 814 F.3d 466, 473 (6th Cir. 2016). Similarly, for “intermediate scrutiny,” while

  the law need not be the least restrictive means of advancing a “significant” or “important”

  governmental interest, it must be “narrowly tailored” to achieve that interest. The Supreme Court

  has repeatedly said this. See e.g., Packingham v. North Carolina, 137 S. Ct. 1730, 1736 (2017)

  (the government must show that the law is “narrowly tailored to serve a significant governmental

  interest”); Ward v. Rock Against Racism, 491 U.S. 781, 791 (1989) (same); F.C.C. v. League of

  Women Voters of California, 468 U.S. 364, 380 (1984) (same). So have courts in the Sixth Circuit.

  See e.g., Phelps-Roper v. Strickland, 539 F.3d 356, 370 (6th Cir. 2008) (quoting Madsen v.

  Women’s Healthcare Center, 512 U.S. 753, 765 (1994)) (Although not as stringent, to survive

  intermediate scrutiny, the law also “must be ‘narrowly tailored to serve a significant governmental

  interest.”’); Project Veritas v. Ohio Election Comm., 418 F.Supp.3d 232, 263 (S.D. Ohio 2019)

  (same); CH Royal Oak, LLC v. Whitmer, 472 F.Supp.3d 410, 415 (W.D. Mich. 2020) (same).2



  2
         While these cases deal with restraints imposed on First Amendment rights, it is clear that
  First Amendment jurisprudence is a proper analogue for analyzing restraints on the Second
  Amendment. See Heller, 554 U.S. at 582, 591, 595, 606, 625-26, 635 (analogizing to the First
                                                  15

Case 3:21-cv-00152-KAC-DCP Document 20 Filed 09/13/21 Page 15 of 25 PageID #: 131
         The burden of justifying a restraint under heightened scrutiny “is demanding and remains

  with the government. Under intermediate scrutiny, the government must state a ‘significant,

  substantial, or important’ objective and establish ‘a reasonable fit’ between the challenged

  restriction and that objective.” Stimmel, 879 F.3d at 207 (quoting Tyler, 837 F.3d at 693). It must

  prove the scope “is in proportion to the interest served.” Id. While ‘“case law, and even common

  sense’ may be relied on, the government may not ‘rely upon mere ‘anecdote and supposition.’”

  Tyler at 694 (quoting United States v. Playboy Ent. Grp., Inc., 529 U.S. 803, 822 (2000)). “The

  government must therefore offer more than speculation to connect a ban on 18- to 20- year-olds

  [from carrying loaded handguns in public] to a substantial interest.” Hirschfeld, 5 F.4th at 440.

  B. Defendants’ Baseless Justifications Highlight the Unconstitutionality of Their Laws

         In fashioning their defense of this restraint, Defendants pursue a two-fold strategy. First,

  they portray themselves as having weighty “interests in public safety and crime reduction,”

  particularly in light of what they claim to be “indisputable statistical evidence showing the

  disproportionate rate at which 18-to-20-year-olds commit violent crimes and are armed during the

  commission of such a crime.” MTD 2, 5-6, 7, 15. Second, Defendants portray the burden imposed

  on these individuals as relatively “limited” because of “several carveouts that allow 18-to-20-year-

  olds to possess and use firearms.” MTD 5, 14. All this, Defendants claim, adds up to a “reasonable

  fit” sufficient to survive intermediate scrutiny. MTD 16. Given the severe burden imposed by the




  Amendment in explaining the framework for properly analyzing the constitutionality of restraints
  on Second Amendment rights); McDonald, 561 U.S. at 759, 779, 782 (analogizing to the First
  Amendment in explaining the basis of the Second Amendment’s incorporation against the states);
  U.S. v. Marzzarella, 614 F.3d 85, 89 n. 4 (3d Cir. 2010) (the Supreme Court’s significant reliance
  on First Amendment jurisprudence means “the structure of First Amendment doctrine should
  inform our analysis of the Second Amendment”); see also United States v. Miller, 604 F.Supp.2d
  1162, 1165 (W.D. Tenn. 2009) (noting that Heller analogized to the First and Fourth Amendments
  in analyzing the constitutionality of restraints on the rights secured under the Second Amendment).
                                                  16

Case 3:21-cv-00152-KAC-DCP Document 20 Filed 09/13/21 Page 16 of 25 PageID #: 132
  challenged laws—a general ban on the exercise of these individuals’ fundamental rights which are

  categorically protected under the Second Amendment—strict scrutiny is the only appropriate

  measure in any interest-balancing analysis. See Schmitt, 933 F.3d at 639. But Defendants’

  purported justifications fail miserably even under the standards of intermediate scrutiny.

         1. Defendants’ Purported Evidence and Comparative Analyses Serve Only to Prove
            that No Legitimate Justification Exists to Support the Challenged Laws

         The sole evidence Defendants proffer in support of their claims is a (1) 24-year-old study

  conducted in 1997 indicating that 22 percent of those arrested for homicide were 19 to 20 years of

  age and, of those who committed homicides at that time, most were 18, David Sheppard, et al.,

  Fighting Juvenile Gun Violence, U.S. Dept. of Justice Juvenile Justice Bulletin (Sept. 2000) (MTD,

  Ex. A); and (2) a 20-year-old survey of convicted felons in prison conducted in 2001, in which

  35.5% of the felons in state prison and 23% of the felons in federal prison self-reported having

  “possessed a firearm during their convicting offense,” “a greater portion” of whom self-reported

  being 20 or younger at the time of the crime, Firearm Use by Offenders, U.S. Dept. of Justice

  Bureau of Justice Statistics Special Report (Feb. 2002) (MTD, Ex. B). MTD 15-16.

         Setting aside the inherently dubious value of such outdated material, this proffer starkly

  illustrates the spurious and self-defeating nature of Defendants’ claims. The very survey of

  prisoners on which they rely shows that, in 1998, around the same time period of the survey, a

  total of “195,000 persons were arrested by State or local law enforcement or referred to a U.S.

  attorney for prosecution for a weapon offense”—that is, for all crimes involving any weapon, not

  just homicides and not just firearms. MTD, Ex. B at 5. According to the United States Census from

  this time period, in the year 2000, the total population of 18-to-24-year-olds in this country was

  27,143,454, the total population of 15-to-19-year-olds was 20,219,890, and the total population of

  20-to-24-year-olds was 18,964,001. United States Census Bureau, Population by Sex and Selected

                                                  17

Case 3:21-cv-00152-KAC-DCP Document 20 Filed 09/13/21 Page 17 of 25 PageID #: 133
  Age Groups: 2000 and 2010, Tables 1 & 2; https://www.census.gov/prod/cen2010/briefs/c2010br-

  03.pdf. Although the census data does not provide the specific population numbers of 18-to-20-

  year-olds, even if one conservatively estimates a total population of 16,000,000 to 17,000,000 for

  this group, that would mean the total number of people arrested in 1998 for all weapons-related

  crimes would constitute approximately 0.012% to 0.011% of the entire population. And, according

  to Defendants’ own data, 18-to-20-year-old individuals made up just 22% of the portion of this

  miniscule percentage of all those who were arrested for homicides around this time.

         Similarly, Defendants’ prisoner survey states that the statistical analysis was based on

  questions posed to 14,285 state prisoners and 4,041 federal prisoners, who responded at a rate of

  92.5% (roughly 13,213 respondents) and 90.2% (roughly 3,644 respondents) respectively, MTD,

  Ex. B at 13, for a total of about 16,857 participants. Thus, all this survey ultimately shows is that

  some unspecified “portion” of 4,690 (35.5%) state prisoners and 838 (23%) federal prisoners self-

  reported having been armed and 20 years of age or younger at the time of their offenses. Obviously,

  such figures are infinitesimally small in light of the prevailing population census—far less even

  than the portion of the 0.01% of such individuals arrested for homicides during this period.

         In fact, the Hirschfeld case analyzed similar statistics for the present day and concluded

  that “while 18- to 20-year-olds may commit a disproportionate share of violent crime, an

  exceedingly small percentage, around 0.3% and definitely less than 1%, of the 13 million young

  adults in this group commit those crimes.” Hirschfeld, 5 F.4th at 444-45 & n. 66 (“the sources

  consistently show that less than 1% of this age group is arrested for committing a violent crime

  each year”). Recent FBI crime data show 32,199 arrests of 18-to-20-year-olds in 2019, United

  States Department of Justice, Federal Bureau of Investigation, 2019 Crime in the United States,




                                                   18

Case 3:21-cv-00152-KAC-DCP Document 20 Filed 09/13/21 Page 18 of 25 PageID #: 134
  https://bit.ly/3logBfv, compared to a total population of 12,855,949, Annual Estimates of the

  Resident Population, U.S. Census Bureau, https://bit.ly/3krgpL7. That equates to a mere 0.25%.

         And the fundamental flaw in Defendants’ failed efforts here is that the relevant comparison

  for purposes of staking out an “important” government interest in advancing “public safety and

  crime reduction” cannot be based on the number or percentage of 18-to-20-year-olds within the

  group of criminal offenders or convicts, for this entirely ignores the impact on the vast majority of

  those whose rights are restrained under the challenged laws—all those law-abiding 18-to-20-year-

  olds. Because “very few members of that group” commit any crime at all, the mere fact that this

  age group may perpetrate more of the crime that is committed necessarily makes any “correlation

  between age and gun crimes” “an unduly tenuous ‘fit.’” Hirschfeld, 5 F.4th at 443 (quoting Craig

  v. Boren, 429 U.S. 190, 201-02 (1976)). As the Hirschfeld court emphasized, in the Craig case,

  the Supreme Court flatly rejected Oklahoma’s attempt to justify its prohibition against the sale or

  giving of low-alcohol beer to men ages 18 to 20 with evidence that “2% of males had been arrested

  for drunk driving.” Id. at 444-44. While the state’s evidence showed that 18-to-20-year-old males

  “were disproportionately arrested for, killed by, and injured by drunk driving,” the Supreme Court

  held that a mere 2% correlation between “maleness” and drunk driving “must be considered an

  unduly tenuous ‘fit,’” and thus such a justification could not represent “a legitimate, accurate proxy

  for the regulation of drinking and driving.” Craig at 203-04. “[J]ust as sex was a poor proxy for

  drunk driving in Craig, age is a poor proxy for gun violence in this case.” Hirschfeld at 443.

         As Craig illustrates, “[t]he question is not about the disparity between groups or the total

  crime each group commits, but the percentage of the group that uses a gun in an impermissible

  manner. That statistic gives us some insight into the likelihood that any one person in the group

  will use a gun improperly and pose a danger to the public.” Hirschfeld, 5 F.4th at 446 (italics



                                                   19

Case 3:21-cv-00152-KAC-DCP Document 20 Filed 09/13/21 Page 19 of 25 PageID #: 135
  added). “The rights of more than 99% of a group cannot be restricted because a fraction of 1%

  commit a disproportionate amount of violent crime.” Id. “For reducing gun violence and crime,

  restricting a whole group that is almost entirely law-abiding is the definition of an unduly tenuous

  fit.” Id. As a matter of statistics, of the men who commit crime, substantially more do so than

  women who commit crimes, and of the African American people who commit crime, substantially

  more do so than their White counterparts. See e.g., United States Department of Justice, Federal

  Bureau of Investigation, 2019 Crime in the United States, https://ucr.fbi.gov/crime-in-the-

  u.s/2019/crime-in-the-u.s.-2019/tables/expanded-homicide-data-table-2.xls. Clearly, that such

  groups are statistically responsible for a relatively disproportionate number of crimes is no

  legitimate basis for imposing a general ban on their rights secured under the Second Amendment.

  No one would dispute this when it comes to any other constitutional right, and it should be no

  different when it comes to the Second Amendment, for it is no “second-class” right. See

  McDonald, 561 U.S. at 799 (Scalia, J., concurring) (rejecting Justice Stevens’ suggestion that “the

  Second Amendment right is not fundamental because it is ‘different in kind’ from other rights we

  have recognized” as individual rights, and emphasizing that the right is in fact “is deeply grounded

  in our Nation’s history and tradition” based on its important role during the country’s founding).

         Moreover, even entertaining such a flawed comparative analysis simply further

  undermines the existence of a legitimate state interest in reducing crime. The current data on

  nationwide crime over the last four years show, consistently, that a smaller or, at most, an equal,

  number of 18-to-20-year-olds have been arrested for criminal activities in comparison to those 21

  or older. See United States Department of Justice, Federal Bureau of Investigation, 2016 Crime in

  the   United     States,    https://ucr.fbi.gov/crime-in-the-u.s/2016/crime-in-the-u.s.-2016/topic-

  pages/tables/table-20 (percentage of 21-year-olds arrested in 2016 was the same as that of 20- and



                                                  20

Case 3:21-cv-00152-KAC-DCP Document 20 Filed 09/13/21 Page 20 of 25 PageID #: 136
  19- year-olds, and higher than that of 18-year-olds); 2017 Crime in the United States,

  https://ucr.fbi.gov/crime-in-the-u.s/2017/crime-in-the-u.s.-2017/topic-pages/tables/table-38

  (same in 2017); 2018 Crime in the United States, https://ucr.fbi.gov/crime-in-the-u.s/2018/crime-

  in-the-u.s.-2018/topic-pages/tables/table-38 (percentage of 21-year-olds arrested was higher than

  that of 18-, 19-, and 20- year-olds); 2019 Crime in the United States https://ucr.fbi.gov/crime-in-

  the-u.s/2019/crime-in-the-u.s.-2019/topic-pages/tables/table-38 (same in 2019).

         2. Defendants’ Specious Attempts to Portray Their Prohibitions as Imposing a
            “Limited” Burden Further Highlight the Severity of the Actual Impact

         The second prong of Defendants’ strategy, resting on the notion that the challenged laws

  impose a “limited” burden because “several carveouts … allow 18-to-20-year-olds to possess and

  use firearms,” MTD 5, 14, is equally specious. Defendants’ own characterization of the laws’

  impact belie this claim since they ultimately admit that the impact is a general ban on carrying

  loaded firearms anywhere “on public streets and property.” MTD 9-10. As the Supreme Court has

  instructed, at the core of the Second Amendment is the right to keep and bear arms to ensure one’s

  ability “wear, bear, or carry ... upon the person or in the clothing or in a pocket, for the purpose ...

  of being armed and ready for offensive or defensive action in a case of conflict with another

  person.” Heller, 554 U.S. at 584. Of course, the risk of such conflict commonly, if not most often,

  exists in public. Limiting instances of lawful carrying of a loaded firearm to hunting, fishing,

  camping, sport shooting, and protecting livestock, and to the confines of one’s car, boat, or home,

  cuts off the ability to exercise this core right secured as a guarantee under the Second Amendment

  for everyone 18-to-20-years-old, except the comparative few with direct ties to the military.

         Defendants misleadingly portray the statutory scheme as creating “broad exceptions” for

  everyone in the State to “carry or possess a firearm” for purposes of “self-defense,” “defense of

  others,” “defense of property,” and to “prevent a criminal offense from occurring.” MTD 4-5, 9

                                                    21

Case 3:21-cv-00152-KAC-DCP Document 20 Filed 09/13/21 Page 21 of 25 PageID #: 137
  (citing Tenn. Code. Ann. § 39-17-1322). As the plain language of section 39-17-1322 makes clear,

  no affirmative statutory right to carry a loaded firearm in public for these purposes exists, as

  Defendants claim. Rather, these are merely defenses to a prosecution for violating the prohibition.

  As the provision states, “[a] person shall not be charged with or convicted of a violation under this

  part if the person possessed, displayed or employed a handgun in justifiable self-defense or in

  justifiable defense of another during the commission of a crime in which that person or the other

  person defended was a victim.” § 39-17-1322(a) (italics added). Nothing prevents a person

  otherwise prohibited from carrying a loaded handgun in public from being arrested for engaging

  in such conduct and then bearing the burden to prove she possessed the firearm for one of the

  enumerated purposes in order to avoid being charged and convicted. That is the very nature of a

  defense to prosecution which necessarily rests on facts that the defendant herself must demonstrate

  in order claim the privilege. See Tenn. Ann. §§ 39-11-203–204; Terrell v. State, 361 S.W.2d 489,

  492 (“where a negation is peculiarly within the knowledge of the defendant, the burden is on him

  to establish that fact. Thus, where a charge is made that the defendant carried on a certain business

  without a license, the fact that he has a license is peculiarly within his knowledge and he must

  establish that fact or suffer conviction.”); accord State v. McLerran, 604 S.W.2d 841, 845 (1980).

         Moreover, the very fact that the scheme must expressly establish a defense to prosecution

  for lawful acts of self-defense, defense of others, and defense of property highlights the

  presumptively unlawful nature of such conduct for 18-to-20-year-olds and how they are

  specifically constrained from exercising the core rights of the Second Amendment. That the most

  the State provides is a defense to prosecution only while actually engaging in lawful defensive acts

  shows that the possession of a loaded handgun in public is illegal every second of every minute

  the person possesses one even if she is carrying it for the specific purposes of being prepared for



                                                   22

Case 3:21-cv-00152-KAC-DCP Document 20 Filed 09/13/21 Page 22 of 25 PageID #: 138
  lawful defensive actions, because she is afforded no protection for any moment in time before or

  after she actually wields the arm for such a purpose. Thus, while Defendants portray the scheme

  as preserving the ability of 18-to-20-year-olds to carry loaded firearms in public “for the purpose

  ... of being armed and ready for offensive or defensive action in a case of conflict,” as the Second

  Amendment guarantees, it effectively bars them from doing so at all. Absent some sort of divine

  intervention that would place the firearm in their possession only at the time of the defensive act

  and then make it magically disappear immediately after the threat has dissipated, these individuals

  would necessarily violate the prohibition by simply attempting to carry the arm for such purposes.

  Ultimately then, the sole avenue that the scheme purportedly creates for 18-to-20-year-olds to

  engage in lawful defensive acts with loaded firearms in public is illusory. And the “temporary”

  nature of this ban, MTD at 14, is no recompense for this three-year prohibition that strips of them

  of their right to go “armed and ready for offensive or defensive action” in public. That a person

  will be able to protect herself with a handgun three years from now is a useless and cold comfort

  when she cannot lawfully protect herself or others with a handgun from an imminent threat today.

           What’s more, while representing a miniscule portion of the total population who commit

  violent crimes, those in this age group represent the largest portion of victims of such crimes.

  Generally, “[t]he victimization rate increases through the teenage years, crests at around age 20,

  and steadily decreases through the remaining years.” Age Patterns of Victims of Serious Violent

  Crime,     USDOJ,     Bureau     of    Justice   Statistics,   Special    Report    (July    1997),

  https://bjs.ojp.gov/content/pub/pdf/apvsvc.pdf, at p. 1. “For 1992-94, the rate of serious violent

  crime ranged from 37 per 1,000 persons age 12 to 14, to 50 per 1,000 persons age 18 to 21, to 3

  violent crimes per 1,000 persons age 65 or older.” Id. at 3-4. Consistent with this pattern, in both

  2018 and 2019, those between 18 and 24 fell victim to violent crime far more often than those



                                                   23

Case 3:21-cv-00152-KAC-DCP Document 20 Filed 09/13/21 Page 23 of 25 PageID #: 139
  between the ages of 25 and 34. Criminal Victimization, USDOJ, Bureau of Justice Statistics (Sept.

  2020), https://bjs.ojp.gov/content/pub/pdf/cv19.pdf (35.9% versus 31.8% in 2018 and 37.2%

  versus 25.0% in 2019); see also Hirschfeld, 5 F.4th at 446 (“those who are young are also

  disproportionately the victims of crime”). Thus, the severity of barring them from exercising the

  core Second Amendment right to lawful self-defense is especially acute—particularly outside the

  home in public. See Criminal Victimization in the United States, USDOJ, Bureau of Justice

  Statisticsa, 2008 Statistical Tables, tbl. 61, (2010), https://bit.ly/3sl6490 (18.4% of violent crimes

  occur at or in the victim’s home, while 26.5% occur on the street or in a parking lot or garage).

                      VI. The Failure of Required Tailoring is Monumental

         Nailing the coffin on Defendants’ failed strategy is the reality that they have made no effort

  to show this ban on 18-to-20-year-olds has advanced or will advance in any material way the

  generic interests in “public safety and crime reduction.” “It is not enough to target guns generally

  and argue that less access to guns means less crime, as this would justify almost any restriction

  and eviscerate the Second Amendment.” Hirschfeld, 5 F.4th at 447. “[M]ere anecdote and

  supposition” don’t suffice; nor, obviously, can flawed comparative analyses comprised of data that

  only undermine their claims suffice to prove the scope of the ban “is in proportion to the interest

  served.” Id. Stimmel, 879 F.3d at 207. And in fact, to the contrary, “[o]fficial data from numerous

  states indicates that shall-issue permit holders are unusually law-abiding compared to the

  population as a whole and do not commit a significant proportion of violent crimes committed

  with guns.” Michael P. O’Shea, The Steepness of the Slippery Slope: Second Amendment Litigation

  in the Lower Federal Courts and What It Has to Do with Background Recordkeeping Legislation,

  46 Conn. L. Rev. 1381, 1433 & n.259 (2014) (italics added). The substantially less-restrictive

  alternative of allowing licensed 18-to-20-year-olds to carry further undermines any claimed public



                                                   24

Case 3:21-cv-00152-KAC-DCP Document 20 Filed 09/13/21 Page 24 of 25 PageID #: 140
  safety justification here. Even under intermediate scrutiny, a state cannot justify a flat ban when it

  has not “seriously undertook to address the problem with less intrusive tools readily available to

  it” or, at a minimum, rejected such alternatives for good reason. See McCullen v. Coakley, 573

  U.S. 464, 494 (2014); Bruni v. City of Pittsburgh, 824 F.3d 353, 367 (3d Cir. 2016).

         Ultimately, “[t]o justify this restriction, [Tennessee has] used disproportionate crime rates

  to craft overinclusive laws that restrict the rights of overwhelmingly law-abiding citizens.”

  Hirschfeld, 5 F.4th at 410. However, under the dictates of Heller, the State “may not restrict the

  rights of an entire group of law-abiding adults because a minuscule portion of that group commits

  a disproportionate amount of gun violence.” Id. at 452. “Despite the weighty interest in reducing

  crime and violence” that Defendants claim to pursue, we must “refuse to relegate either the Second

  Amendment or 18- to 20-year-olds to a second-class status.” Id. at 410.

         The Motion to Dismiss must be denied.

  This the 13th day of September, 2021.

  /s/ Jay L. Johnson

  Jay L. Johnson                                        Raymond M. DiGuiseppe*
  TN Bar No. 020155                                      The DiGuiseppe Law Firm, P.C.
  JOHNSON LAW FIRM                                       4320 Southport-Supply Road, Suite 300
  105 Crook Avenue                                       Southport, NC 28461
  PO Box 97                                              P: 910-713-8804
  Henderson, TN 38340                                    E: law.rmd@gmail.com
  P: 731-989-2608                                       *Admitted Pro Hac Vice
  E: jay@jayjohnsonlawfirm.com

  William Sack*
  FIREARMS POLICY COALITION
  1215 K Street, 17th Floor
  Sacramento, CA 95814
  (916) 596-3492
  E: wsack@fpclaw.org
  *Admitted Pro Hac Vice

  Attorneys for Plaintiffs

                                                   25

Case 3:21-cv-00152-KAC-DCP Document 20 Filed 09/13/21 Page 25 of 25 PageID #: 141
